Ingraham, J. (dissenting).:
This action is brought to recover for a loss under a policy of insurance, whereby these defendants agreed to insure the plaintiff against all liability arising from accidental bodily injury or loss of human life caused to any employee or employees of the plaintiff at .the place or places mentioned in the application. The policy of insurance or contract, to enforce which the action is brought, is ■annexed to the complaint and made a part thereof. The complaint demands judgment against each of the individuals and co-partnerships made defendants for the sum of $250, with interest. The contract annexed to the complaint, after reciting the consideration, provides that “ each of the subscribers hereto, as a separate underwriter, does for himself, and not one for the other, hereby insure the New Jersey and Penn. Concentrating Works, from the 8th day of June, 1892, to the 8th of June, 1893, at noon, against the following several risks, * * * subject to the following conditions : 1. The liability of each of the underwriters and the amounts *547insured by him shall be the one-hundredth part of the aggregate amounts insured hereunder.” The policy also provides that “ each of the present subscribers as a separate underwriter binds himself severally and not jointly with any other for the true performance of the premises for the amount expressed to be insured by him.” Whereupon follows the attestation clause, as follows: “ In witness wllereof, the subscribers as separate underwriters do severally subscribe their names at the City of New York, this 8th day June, 1892.” And this instrument is signed by each of the defendants or firms constituting the obligors. This agreement thus being made a part of the complaint, the legal rights and obligations of the parties under it, to be determined from a construction of the agreement, appear upon the face of the complaint. Certain of the defendants served a joint answer to this complaint, wherein they admit the execution of the contract substantially as alleged in the complaint, and, after denying several of the allegations of the complaint, allege two separate and distinct defenses, respectively known as the sécond and third defenses ; and to each of these separate defenses the plaintifi demurs on the ground that said defenses are insufficient in law upon the face thereof. That demurrer was sustained by the court below.
The second defense alleges as a defense by these ansAvering defendants the provision of a clause in the contract known as clause 9, whereby the assured stipulates that suit shall not be brought or maintained upon any claim arising out of the present insurance against more than one of the undenvriters at one time, and alleges that, in violation of this stipulation and of the said terms and conditions of the said policy, the plaintifi has brought this action against more than one of the persons Avho are underwriters on the policy set out herein at one time. I do not think that this defense as pleaded is sufficient on the face thereof. This contract sued upon is a several contract, each one of the underwriters severally becoming liable to the plaintiff for one-hundredth of the aggregate amount insured thereunder; and each of the subscribers, as a separate undenvriter, binds himself severally, and not jointly with any other one,, for the true performance of the terms of the agreement for the amount expressed to be insured by him. The obligation is, therefore, several and not joint, and the liability of each separate undei-Avriter to the plaintiff is for a specific proportion of the amount *548of the loss, and for the amount for which each separate underwriter is liable none of the other underwriters or subscribers to the policy is responsible. This liability is as much a separate and distinct liability against each underwriter as though the obligation of each was contained in a separate instrument, and it is clear that the right to recover against each separate underwriter is a distinct cause of action against each individual; and under the provisions of section 484 of the Code of Civil Procedure such causes of action cannot be united in the same complaint, as each cause of action does not affect all the. parties to the action.
Section 454 of the Code of Civil Procedure does not apply because each party to this policy or contract is liable only for a separate amount —■ one-hundredth of any loss. That section refers only to a case where two or more parties are severally liable to pay the entire amount which is sued for; and the mere fact that, where two parties are severally liable to pay the same sum of money, they may be joined in one action, does not allow a suit to be brought ■ against two parties who are severally liable not to pay the same, amount, but each one to pay a separate and distinct amount. Nothing in this section is intended to affect the provision contained in section 484 of the Code, which expressly provides that, to'justify the plaintiff in uniting in the same complaint two or more causes of. action, it must appear that such causes of action affect all the parties to the action ; while here it expressly appears, upon the face of the complaint, that the judgment that the plaintiff asks against each defendant does not in any way affect the other defendants. This misjoinder of causes of action was a defect appearing upon the face of the complaint, and, under section 488 of the Code, subdivision 7, was an objection to. the complaint and a ground of demurrer. That objection to the complaint not having been taken by demurrer, under section 499 of the Code it is waived.
The provision in the contract which is made the basis of this defense is that suit “ shall not be brought or maintained upon any claim arising out of the present insurance against more than one of the underwriters at one time.” The plaintiff, thus had a right to bring a suit against one of the defendants. He brought it against all. He had a good cause of action against the individual whom he first served in this suit brought against all of the defendants upon the *549independent agreement of that defendant to pay one-hundredth of the loss sustained by the plaintiff. The fact that he joined .with that good cause of action other causes of action which were not properly joined, or which, under the contract, he was not entitled to maintain, was no defense to the action against the .individual-defendant first served and whom he was entitled to sue, and a joint answer of all the defendants who have been served, ^simply setting up this covenant not to maintain an action against a part of them, is not a good defense to the plaintiff’s cause of action. At most it could only be an objection that causes of action had been improperly ■ united, and thus that the complaint was demurrable, but it is not a defense to the whole cause of action, or to the single cause of action that the plaintiff alleges against one single defendant, which he was entitled to bring, and to which this condition in the policy is no answer.
I think it clear, therefore, that this joint answer of these defendants, without alleging that any action other than the one in which this defense is interposed is pending, is wholly insufficient as a defense to the cause to action alleged in the complaint, and that the question discussed by the learned judge at Special Term, and by the counsel on this appeal, is not presented in this case. I agree, however, with Mr. Justice Barrett that this clause in the contract is not open to the objection relied upon by the learned judge at Special Term. There is no covenant here, that the parties to this instrument shall not have full liberty to prosecute or defend in the courts of this State. It is simply an agreement by which the method of enforcing this- particular contract is regulated. The plaintiff has the right to sue on the contract. It sinrply agrees that it will bring its action to enforce the separate obligation of one defendant before it brings its action against the others, and it is difficult to see what objection there is to the parties making such an agreement or to the court’s enforcing it.
The plaintiff also, demurs to the third defense set up in the answer. That defense alleges that, “ in and by the policy set forth jn this answer, it is provided that no action shall be brought upon said policy, in any court, after three years from the time that the accident occurred, upon or by reason of which the cause of action accrues.” The defense further alleges that the summons and com*550plaint were served upon three of the defendants who joined in this answer prior to the 12th day of August, 1895, which was within three years from the time of the accident' which caused-the loss Upon which the cause of action arose, but that the summons was not ■served upon the other answering defendants until after such twelfth day of August. As this is a joint' answer alleging a defense for all the defendants^ uniting in it, and as it is clearly upon its face an insufficient defense as regards the three defendants upon whom the summons was served prior to the twelfth day of August, the defense is insufficient and the demurrer to it was properly sustained.
The judgment appealed from should, therefore, be affirmed, with costs.
Judgment reversed as to the second defense and affirmed as to the third defense, without costs of this- appeal or of the Special Term, with leave to the plaintiff to apply at Special Term for such relief as it may be advised.